Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Little appeals the district court’s order dismissing his civil complaint as barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Little v. Estes, No. l:13-cv-01514-WDQ, 2015 WL 794500 (D.Md. Feb. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.